Title: To George Washington from Charles Pettit, 1 November 1787
From: Pettit, Charles
To: Washington, George



Sir,
Philadelphia 1st Novemr 1787

I had the Honor to receive your Letter of the 14th ult. by Post some Time before that of the 3d by Capt. Elwood. The latter arrived but just in Time to get the Patterns on board a Vessel going round to the Iron Works. The Castings ordered in these two Letters cannot be expected to be in this Town in less than two or three weeks & shall be forwarded by the first Opportunity afterwards. The four Backs with side plates formerly ordered are now ready to go on board of Capt. Elwood when he shall be ready to receive them which may be in a day or two. They are executed as well as we could get our Workmen to do them, but with less Elegance than I wished considering the Crest & Cypher they bear; but they are nevertheless far from bad. After scrubbing the Faces with a hard Brush, a Coat of black Lead mixed with Whites of Eggs & a little Sugar & Water will embellish their Appearance.
Some of the Backs are rather longer than a proportion to the side Plates; this was unavoidable without the Expences of more Patterns. It may easily be remedied by inserting so much of the Back below the level of the Hearth as to bring the Top to the proper Line with the Side plates. Some little Allowance is also made in the width of the Plates for occasional swelling by Heat. The workman who made the Patterns thought this necessary & that any Vacancy that might happen on this Account between the Plate & the Wall should be filled up with thin Mortar so as

to form a solid Bed for the Plate. He also recommends a small, tho’ very small space to be left between the front Edge of the side Plate and the Marble Facing, lest the former on swelling should urge the latter out of Place. With perfect Respect & Esteem, I am, Sir Your most obedient & most hume Servant

Chas Pettit

